Citation Nr: 0308663	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  93-14 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right wrist fracture.  

2.  Entitlement to an initial compensable rating for the 
residuals of a left elbow fracture.  

3.  Entitlement to an initial compensable rating for the 
residuals of a left pelvic fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1973 to 
December 1976, and again from September 1978 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1998, the appellant testified at a 
hearing held at the RO before the undersigned.  A transcript 
of that hearing is of record.  The case was last before the 
Board in January 2000, when it was remanded for additional 
development.  


REMAND

By letter dated January 6, 2003, the RO attempted to comply 
with the notification requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.359 (2002), by informing the 
veteran of the evidence and information needed to 
substantiate his claims, the evidence and information that he 
should submit and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the RO also informed the veteran that he would be 
afforded a period of 30 days in which to submit the 
additional evidence and information and that his claims would 
be decided on the current record if the requested evidence 
and information were not received within the 30 days 
allotted.  

The 30 day limit for the submission of additional evidence 
and information is contrary to the provisions of 38 U.S.C.A. 
§ 5103(b) (West 2002), which provide that a claimant must 
submit requested evidence and information within one year of 
the date of the letter notifying the claimant of the required 
evidence and information.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).    

Thus, the record reflects that the veteran has not been 
afforded the one year period in which to submit the evidence 
and information requested by the RO, and that he was not 
properly notified of the time limit for the submission of 
additional evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) and 
informing him that the requested 
information and evidence must be received 
within one year of the date of the RO's 
letter.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no further action 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


